Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I:  The fluid driving device depicted in drawing FIG.’s 1-6.
Species II:  The fluid driving device depicted in drawing FIG. 7.
Species III: The fluid driving device depicted in drawing FIG. 8.
Species IV: The fluid driving device depicted in drawing FIG. 9-11.
The species are independent or distinct because of the following reasons.
Species I includes the mutually exclusive arrangement of the frame, protrusion and thickness of the piezoelectric elements of the fluid driving device. 
Species II includes the mutually exclusive arrangement of the distribution area of the frame corresponds to the distribution area of the second peripheral zone of the transmission unit and wherein an outer contour of the second peripheral zone of the transmission unit is smaller than the inner contour of the frame, and the transmission unit is located within the range of the frame.  This arrangement is not essentially required in the other related but distinct species.
Species III includes the mutually exclusive arrangement of the thickness of the first peripheral zone of the vibration unit is greater than the thickness of the first central zone and a surface of the first peripheral zone of the vibration unit facing the plane unit is coplanar with a surface of the protrusion facing the plane unit. This arrangement is not essentially required in the other related but distinct species.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species of patentably indistinct species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to docketing time constraints, a telephone call to Applicant’s representative requesting an oral election was not made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KENNETH J HANSEN/Primary Examiner, Art Unit 3746